Citation Nr: 1110225	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's bilateral hearing loss since his military service.

2.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's tinnitus since his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board awards service connection for bilateral hearing loss and tinnitus; this represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, January 2008 and June 2008 VA audiology examinations reflect bilateral tinnitus.  Moreover, audiometric testing done on those occasions demonstrate an impaired hearing disability of the left ear under 38 C.F.R. § 3.385.  While some hearing loss was found in the right ear, it was insufficient to qualify as an impaired hearing disability under those regulations.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  Later private treatment records show a diagnosis of bilateral hearing loss.  Additionally, in his January 2008 claim, the Veteran reported a constant high pitch whining noise in both ears.  The June 2008 VA examiner diagnosed the Veteran with tinnitus.  Based on the foregoing, the current disability requirement has been met as to both claims.

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His May 1968 separation examination reflects bilaterally normal hearing (15/15) based on a forced whisper test.  However, the Veteran has consistently reported military noise exposure due to firing large guns in training and during combat without hearing protection.  His military occupational specialty (MOS) was field artillery officer, which would suggest exposure to artillery fire.  Thus, the Board concedes in-service noise exposure and even acoustic trauma as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, the in-service injury requirement is satisfied.

Thus, the sole question for consideration is whether the currently demonstrated hearing loss and tinnitus are related to the Veteran's in-service noise exposure.
In this vein, it is noted that service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Here, the Veteran testified that he first became aware of his hearing loss and tinnitus symptoms within a year of his separation from service.  The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's testimony regarding his continuity of symptomatology to be credible.  Thus, affording him the benefit-of-the-doubt, the evidence favors a finding of continuity of symptomatology back to his military service for both claimed disorders.  As such, an award of service connection for hearing loss and tinnitus is warranted here.  

In reaching the above conclusion, the Board acknowledges that a VA examiner in June 2008 opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his military service.  In so determining, the examiner considered the relatively mild amount of hearing loss now shown, the normal results from the forced whisper test at the time of separation, and the length of time (40 years) since the Veteran's military service.  However, the examiner did not account for the Veteran's credible statements of continued symptoms since service, diminishing the value of the opinion.  Moreover, the Board notes the inherent lack of precision with respect to the whisper test conducted on separation- such test would not capture slight decreases in auditory acuity.  

In sum, despite the June 2008 opinion, the evidence of record is at least in equipoise as to whether the noise exposure in service resulted in the currently claimed hearing loss and tinnitus.  Accordingly, the claim is granted.

ORDER

Entitlement to service connection for hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


